Citation Nr: 0610921	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  00-20 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for psychiatric disability.

2.  Entitlement to a rating in excess of 10 percent for 
hypothyroidism.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.

4.  Entitlement to a compensable disability rating for 
residuals of a fractured second metatarsal of the right foot.

5.  Entitlement to a compensable disability rating for 
onychomycosis.

6.  Entitlement to a compensable disability rating for herpes 
simplex with history of ulcers.

7.  Entitlement to a rating in excess of 20 percent for 
status postoperative repairs of abdominal ventral hernias.

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2000 and August 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The veteran 
testified before the undersigned at a hearing held in July 
2002.  The Board remanded this case in July 2003 for further 
development.

The record reflects that the veteran was issued a statement 
of the case in August 2001 as to the issue of entitlement to 
service connection for residuals of breast reconstruction.  
The veteran did not thereafter submit an appeal of the issue, 
and that matter is consequently not before the Board.

The issues of entitlement to service connection for 
psychiatric disability, and entitlement to a TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT 

1.  The veteran's hypothyroidism is not manifested by mental 
sluggishness or bradycardia, or by any clinically associated 
muscular weakness, mental disturbance, weight gain, 
sleepiness or cardiovascular involvement.

2.  The veteran's hypertension is manifested by systolic 
blood pressure readings predominantly below 200, and by 
diastolic blood pressure readings predominantly below 110.
 
3.  The residuals of a fractured second metatarsal of the 
right foot are manifested by occasional pain, but not by any 
clinically demonstrable impairment of toe or foot function.

4.  For the period prior to August 30, 2002, the veteran's 
onychomycosis was not productive of exfoliation, exudation, 
or itching, and involved a non-exposed surface and small 
area.

5.  Since August 30, 2002, the veteran's onychomycosis is not 
shown to affect at least 5 percent of the entire body, or at 
least 5 percent of exposed areas, or to require intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

6.  For the period prior to August 30, 2002, the veteran's 
herpes simplex with history of ulcers was not productive of 
disfigurement, or deformity of the lips.

7.  Since August 30, 2002, the veteran's herpes simplex with 
history of ulcers is not shown to involve even one 
characteristic of disfigurement.

8.  The veteran has not experienced recurrence of her 
ventral/incisional hernias since service, and her 
postoperative status is not manifested by the need for a 
supportive belt, or by severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall.

9.  The abdominal scarring associated with the veteran's 
history of ventral/incisional hernia repairs is demonstrably 
tender and painful, but not poorly nourished, ulcerated, or 
productive of limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.10, 4.14, 4.119, Diagnostic Code 7903 (2005).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.10, 4.14, 4.104, Diagnostic Code 7101 (2005).

3.  The criteria for a compensable rating for residuals of a 
fractured second metatarsal on the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4,31, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2005).

4.  The criteria for a compensable rating for onychomycosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.31, 
4.118, Diagnostic Code 7806 (2005).

5.  The criteria for a compensable rating for herpes simplex 
with history of ulcers have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.10, 4.14, 4.31, 4.118, Diagnostic Code 7800 
(2005).

6.  The criteria for an evaluation in excess of 20 percent 
for status postoperative repairs of abdominal ventral hernias 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.114, Diagnostic Code 7339 (2005).

7.  A separate 10 percent evaluation is warranted for right 
lower quadrant abdominal scarring.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2005); Esteban v. Brown, 6 Vet. App. 
259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in April 2001, 
August 2003, and July 2004 fulfill the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in her 
possession.  The Board notes in this regard that the notices 
did not specifically address the rating assignable for any 
separately evaluated scars associated with the veteran's 
hernia surgeries.  The Board points out, however, that the 
veteran was provided with the criteria for establishing a 
compensable rating for scars in the August 2000 statement of 
the case and April 2005 supplemental statement of the case 
(SSOC).  Moreover, the undersigned specifically elicited her 
testimony in July 2002 as to the presence or absence of scar 
symptoms relevant to determining the proper rating.  The 
Board finds that she has been fully informed of the criteria 
for establishing the proper disability rating assigned her 
scars.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 In this regard the Board notes the Walter Reed Army Medical 
Center and Shaw Air Force Base were contacted by the RO for 
additional service medical records, but respectively 
responded in May 2003 and June 2003 that no records for the 
veteran were available.  The Board also notes that at her 
July 2002 hearing, the veteran reported that she had applied 
for disability benefits from the Social Security 
Administration (SSA), but was still awaiting a decision.  The 
RO thereafter attempted to obtain records for the veteran 
from the SSA in February 2003, May 2003, and August 2003, to 
no avail.  The SSA was contacted directly by VA in December 
2004, at which time the agency indicated that no records for 
the veteran were available; she was notified of this response 
in January 2005 and advised to submit any records from SSA 
herself.  In February 2006, the veteran informed the Board 
that her application for SSA benefits had been unsuccessful.  
Given that the veteran is not receiving SSA disability 
benefits, and in light of the SSA's response that no records 
for her are available, the Board concludes that no further 
efforts to obtain records from SSA in connection with this 
appeal are required.

In June 2003, the veteran provided VA with authorization 
forms to obtain records from Drs. Fusch, Vasudeva, Dubick, 
Culbertson, and Brandt, as well as for Donaldson & Horsley, 
PA.  She did not, however, provide VA with any address or 
contact information for Drs. Fusch or Vasudeva, and indicated 
that she could not provide such information.  With respect to 
Dr. Dubick, she indicated only that she had a pending 
appointment with him; she has not since indicated that she 
kept the appointment, requested that VA obtain the records 
from any visit, or indicate that any records from Dr. Dubick 
are pertinent to this appeal.  

With respect to Dr. Culbertson, she reported seeing him in 
connection with a breast reconstruction consultation in 1998; 
records pertaining to the veteran's breast reconstructions in 
service are on file (as are postservice records from Dr. 
Culbertson), and in any event, records pertaining to the 
breast reconstructions are not relevant to the issues on 
appeal.  Nor did she authorize VA to obtain records from Dr. 
Culbertson when invited to do so in August 2003, July 2004, 
and January 2005.  The same is true with respect to Donaldson 
& Horsley, the law firm representing her in her litigation 
regarding the breast implant she received in service; the 
veteran has not indicated that any records held by that firm 
are relevant to the issues currently on appeal, and she did 
not authorize VA to obtain records from the firm when invited 
to do so in August 2003, July 2004, and January 2005.  As for 
Dr. Brandt, records from that physician are already on file, 
and she did not respond to VA's invitations in August 2003, 
July 2004, and January 2005 to authorize VA to obtain any 
additional records from that individual.

In light of the above, the Board finds that VA's duty to 
assist the veteran in obtaining records in connection with 
this appeal has been fulfilled.
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
until after she perfected her appeal.  The record reflects, 
however, that she was advised of the information and evidence 
necessary to substantiate her claims in the August 2000 
statement of the case, and in subsequent supplemental 
statements of the case.  The August 2003, and July 2004 VA 
correspondences provided her with the notice contemplated by 
38 U.S.C.A. § 5103(a).
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the rating decisions from which the current appeal originates 
did not affect the essential fairness of the adjudications.  
The prior adjudications were not prejudicial to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The veteran has neither alleged nor shown prejudice from any 
error in the timing or content of the VCAA notices.  Given 
the specificity of the VCAA notices, as well as the time 
afforded the appellant following the notices to respond, the 
Board finds that any error in the timing of the notices is 
harmless.

The veteran has not received VCAA notice as to the 
"downstream" element of her claims, namely the proper 
effective dates assignable in the event of a successful claim 
for a higher rating.  As explained below, except for the 
allowance of a separate rating for abdominal scarring, the 
Board finds that she is not entitled to higher initial 
evaluations for the service-connected disorders at issue, and 
the failure to afford her any appropriate notice of the 
"downstream" elements as to those issues is consequently 
not prejudicial to her.  See Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006); Bernard.  With respect 
to the abdominal scarring, the veteran was provided with 
notice of the criteria for establishing compensable ratings 
for scars in the August 2000 statement of the case and April 
2005 SSOC.  In addition, while she was not specifically 
advised as to the information and evidence necessary to 
substantiate an earlier effective date for a compensable scar 
rating, this appeal arises from disagreement with the initial 
disability rating assigned the abdominal hernias, the Board 
has determined that the abdominal scarring was compensably 
disabling effective the recognized date for the grant of 
service connection for abdominal hernias (and thus for the 
scars), and the veteran has never challenged the effective 
date assigned the grant of service connection.  The veteran 
consequently has not been prejudiced by any lack of notice as 
to any downstream issue with respect to the abdominal 
scarring. 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the disorders at issue, and the Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect her ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

In every instance where the schedule does not provide a zero 
percent rating under a diagnostic code, a zero percent rating 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31. 

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


A.  Hypothyroidism

Factual background

Service medical records document treatment for hypothyroidism 
since 1987, and show that the condition was considered 
controlled through hormone replacement therapy; the veteran 
reported reduced fatigue when compliant with the therapy.  
The service records show that her pulse was predominantly 
non-bradycardic.  The records also show a pattern of weight 
gain followed by a pattern of weight loss; her weight 
increased from 168 pounds in 1995 to 193 pounds in 1996, 
decreasing to 150 pounds in 1997, and to 125 pounds by the 
time of her discharge.

Private medical records for July 1999 to November 2000 
document complaints of constipation, depression, anxiety, 
irritability, and sleep disturbance.  Mental status 
examination in October 2000 showed that she had a depressed 
and tearful affect.  She was alert and oriented, with normal 
memory and concentration and intact judgment and 
comprehension; her depressive symptoms were considered 
directly related to the multiple surgeries in service, and 
she was diagnosed with mood disorder due to multiple 
surgeries with major depressive episode.

At a December 1999 VA examination, she reported that her 
hypothyroidism was controlled through medication, but that 
she still felt tired, and experienced cold intolerance and 
constipation.  She reported a 15 to 20 pound weight loss over 
the prior year.  Her mental assessment was normal.  Physical 
examination showed that her pulse was 70, that she weighed 
136 pounds, and that her strength was normal.  Her thyroid 
hormone levels were within normal limits on blood testing.  
The examiner diagnosed primary hypothyroidism, and concluded 
that the veteran was using an appropriate dose of thyroid 
hormone replacement.

Military hospital records for July 1999 to March 2000 show 
that she weighed 130 pounds and had a non-bradycardic pulse.  
She complained of constipation.

At her January 2000 VA examinations, the veteran was alert, 
weighed 130 pounds, and had a non-bradycardic pulse.

VA vocational rehabilitation records show that in March 2000 
she reported that the medications for her multiple disorders 
reduced her concentration, and made her sleepy.  She also 
reported that she was depressed.  At her April 2000 intake 
evaluation, she reported that her hypothyroidism was 
controlled with medication.

In an April 2000 statement, Dr. R. Wassermann indicated that 
the veteran had an ill-defined chronic pain syndrome which 
interfered with her ability to hold gainful employment, and 
that there was a large psychiatric component to her 
difficulties.

At her July 2002 hearing, the veteran testified that while 
she used medication for hypothyroidism, she still experienced 
cold intolerance, muscular weakness, mental disturbances, 
sleeplessness, and constipation.  She testified that she was 
told at some point that her constipation, cold intolerance, 
and depression symptoms would be associated with 
hypothyroidism.  She explained that she started gaining 
weight when physical limitations prevented her from 
exercising.  The veteran testified that her hypothyroidism 
was regularly evaluated, but that her physicians had not 
adjusted her medications, and that her hormone levels had 
been within acceptable limits.  She also testified as to 
memory and concentration errors, and indicated that her 
medications have made her mentally sluggish.

VA treatment records for January 2001 to October 2003 show 
that her pulse was consistently non-bradycardic.  Her weight 
ranged from 134 to 178 pounds in a general pattern of 
increase, which she attributed to the use of anti-depressive 
medications, and her clinicians also attributed to a lack of 
exercise.  She was described as alert and responsive.  The 
records show treatment for depression, which she attributed 
to her service surgeries, and mental status examination 
showed no identified abnormalities, despite complaints of 
memory and concentration problems.  She reported generalized 
muscle weakness she related to a lack of exercise.  Her 
clinicians noted that her medications might account for her 
fatigue and concentration complaints.  Her hormone levels 
were normal on blood testing.

The veteran was afforded a VA examination in February 2005.  
She reported that the dosage of medication she used for 
hypothyroidism had not been adjusted since service, and that 
she experienced only minimal manifestations of 
hypothyroidism.  She reported a period of weight gain two or 
three years prior to the examination, but explained that she 
was receiving steroid injections to her abdomen during this 
time, and that her weight stabilized once the injections were 
stopped.  She noted that while she would develop fatigue and 
cold sensitivity if her thyroid medications were stopped, 
those symptoms were actually well controlled and minimal on 
her current dosage of medication.  The examiner noted the 
absence of any muscle weakness or cardiovascular involvement 
associated with the hypothyroidism.  The examiner concluded 
that the veteran's hypothyroidism was well controlled with 
medication, and that as long as she is compliant with the 
medication, she does not manifest symptoms including mental 
disturbance or sluggishness, bradycardia, sleepiness, or 
weight gain.


Analysis

The RO evaluated the veteran's hypothyroidism as 10 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7903.  
That code provides for a 10 percent rating where there is 
hypothyroidism with fatigability, or; continuous medication 
required for control.  A 20 percent evaluation is warranted 
for fatigability, constipation, and mental sluggishness.  A 
60 percent evaluation is warranted for muscular weakness, 
mental disturbance, and weight gain.  A 100 percent is 
warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. § 4.119, 
Diagnostic Code 7903.

The evidence of record shows that since service, the veteran 
has remained compliant with her hypothyroidism medication, 
and that her hypothyroidism is well controlled by the 
medicine, with only minimal residual symptoms of fatigue and 
cold intolerance; her treating physicians have suggested that 
the fatigue in fact may be associated with her medications.  
The record shows that she does experience constipation, but 
while she reports mental sluggishness, mental status 
examinations have consistently shown her as alert, with no 
memory or concentration problems, and her treating clinicians 
have suggested that her concentration complaints are due to 
medications she uses for multiple conditions.  

Although she does have hypertension, that disorder preceded 
the onset of hypothyroidism, and in any event, the February 
2005 examiner specifically concluded that there was no 
cardiovascular involvement in the hypothyroidism.  In 
addition, while she has depressive symptoms, they have been 
attributed to a diagnosed disorder, which in turn has been 
attributed by some clinicians to certain events in service.  
In any event, she has not demonstrated any dementia or 
slowing of thought.  The record additionally shows that while 
she reports generalized muscle weakness, she has noted that 
it is due more to her lack of exercise than to 
hypothyroidism, and the February 2005 examiner noted that she 
did not have muscle weakness associated with the 
hypothyroidism.  The record shows that her pulse is not 
bradycardic.  

Although the veteran has gained weight since service, no 
physician has attributed the weight gain to hypothyroidism, 
and as noted previously, her hormone levels have remained 
normal since service on the same dosage of medication.  The 
record shows that her weight gains have coincided with her 
lack of exercise as well as with the use of anti-depressive 
medications and steroid injections.  The February 2005 
examiner essentially indicated that there was no weight gain 
associated with the hypothyroidism.

In short, the veteran at most experiences constipation, and 
mild fatigue and cold intolerance associated with her 
hypothyroidism, and does not experience any associated mental 
sluggishness or disturbance, muscular weakness, weight gain, 
cardiovascular involvement, bradycardia, or sleepiness.  
Given that she does not experience the requisite set of 
symptoms required for higher evaluations under the 
appropriate diagnostic code, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim for a higher initial rating for hypothyroidism is 
denied.  38 C.F.R. § 4.3.

B.  Hypertension.

Service medical records show that the veteran was treated for 
hypertension since the early 1980s with systolic blood 
pressure readings predominantly below 200 and diastolic blood 
pressure readings predominantly below 100; her hypertension 
was considered under good control.  In January 1997 she 
underwent a 24-hour period of non-medicated blood pressure 
monitoring; of the 65 blood pressure readings, none showed a 
systolic blood pressure reading of at least 200, and only 11 
showed a diastolic blood pressure reading of at least 110.

Private, military, and VA treatment records for July 1999 to 
October 2003 show that her systolic blood pressure readings 
were consistently below 200, and her diastolic blood pressure 
readings were consistently below 110.

The reports of VA examinations for December 1999 and January 
2000 show that her blood pressure readings were, 
respectively, 115/64 and 115/70.  She reported using 
medication for hypertension.

At her July 2002 hearing, the veteran testified that she had 
developed a heart condition due to hypertension, but denied 
being told this by any medical professional.  She indicated 
that her doctors informed her that the hypertension 
medications interfered with other medications, and therefore 
required occasional adjustment.

At her February 2005 VA examination, the veteran's blood 
pressure readings were 124/64; 120/62; and 120/66.  The 
examiner concluded that the hypertension was well controlled 
with medication, and did not affect her employability.
 
The RO evaluated the veteran's hypertension as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Under that code, a 10 percent rating is warranted where 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure predominantly 160 or more; or minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is warranted where 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

The evidence shows that the veteran's hypertension is under 
good control with medication, despite the purported need for 
occasional dosage adjustment.  Every recorded systolic blood 
pressure reading on file has been below 200, consistent with 
a 10 percent evaluation under Diagnostic Code 7101.  In 
addition, while she occasionally demonstrated diastolic blood 
pressure readings of 110 or more in service (primarily when 
not using her medication), her readings were nevertheless 
predominantly well below 100, and none of the postservice 
diastolic blood pressure readings have exceeded 100.  A 
rating in excess of 10 percent for hypertension consequently 
is not warranted.  38 C.F.R. § 4.3.

The Board points out that, inasmuch as the veteran has not 
been diagnosed with hypertensive heart disease, the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7007 are not 
for application.  Although the veteran contends that she does 
have an associated heart condition, as a layperson, her 
opinion as to medical diagnosis does not constitute competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Board points out, however, that the veteran does not 
allege any interference of her hypertension with employment, 
and the February 2005 examiner concluded that the 
hypertension did not affect her employability.  The veteran 
primarily contends that her hypertension medications 
interfere with other medications she uses, requiring twice-
yearly or so adjustments to her hypertension medicine.  The 
record nevertheless reflects that the veteran's hypertension 
is well controlled, and none of her treating or examining 
physicians has alluded to any interference of the 
hypertension medications with her other disorders.  The Board 
finds that the need for occasional adjustment of her 
hypertension medication is not an unusual or exceptional 
circumstance, and the record does not otherwise show that the 
manifestations of the disability are unusual or exceptional.  
Nor does the current evidence of record reflect frequent 
periods of hospitalization because of the service-connected 
disability.  

The evidence instead shows that the manifestations of the 
disability are those contemplated by the schedular criteria, 
and there simply is no indication in the record that the 
average industrial impairment resulting from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 



C.  Residuals of fractured second metatarsal right foot.

Service medical records show that the veteran fractured the 
second metatarsal on her right foot in July 1992; the digit 
was casted.

On VA examination in January 2000, she demonstrated a normal 
gait, with full range of motion in all extremities.

Private, military hospital, and VA medical records for July 
1999 to October 2003 are silent for any reference to right 
second metatarsal complaints or findings.
 
In several statements and at her July 2002 hearing, the 
veteran contends that her running and jumping activities are 
restricted.  She testified that she can feel the right second 
metatarsal fracture in humid conditions, but indicated that 
she experienced very little pain in the digit.

At her February 2005 VA examination, the veteran reported 
that her right second toe was asymptomatic except for 
occasional mild pain during cold weather.  Physical 
examination showed that the toe was normal in appearance and 
to palpation, and had normal mobility without pain, fatigue, 
weakness, or lack of endurance.  The veteran had a normal 
gait.  The examiner concluded that the toe condition did not 
represent any disability, and did not equate to even mild 
injury of the foot.

The RO evaluated the residuals of the right second metatarsal 
fracture under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Under that code, a 10 percent rating is warranted for 
moderate injury of the foot, and a 20 percent evaluation is 
warranted for moderately severe injury of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

The evidence shows that the veteran's right second metatarsal 
fracture is manifested by occasional pain she describes as 
minimal in nature, without any evidence of functional 
impairment in the toe or foot.  She retains full range of 
motion in the right foot, without any gait disturbance, and 
the February 2005 examiner specifically concluded that the 
fracture was not disabling in any manner, and not even 
equivalent to a slight foot injury.  In the Board's opinion, 
the veteran's right second metatarsal fracture is not even 
remotely describable as even a moderate injury of the right 
foot.  The Board accordingly concludes that entitlement to a 
compensable rating for the residuals of a right second 
metatarsal fracture is not warranted.
 
The Board notes that, inasmuch as the toe is normal in 
appearance and not productive of any functional impairment, 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5172 
(amputation of a toe other than the great toe) are not for 
application.

In sum, the preponderance of the evidence is against the 
claim for a compensable rating for residuals of a fracture of 
the right second metatarsal.  The claim is denied.  38 C.F.R. 
§ 4.3.

D.  Onychomycosis.

Service medical records show that in July 1994, the veteran's 
left great toenail detached; physical examination showed a 
new nail growing on the left great toe, and the right great 
toenail showed separation of the nail plate at the distal 
groove.  The veteran was diagnosed with 
onychomycosis/onycholysis.  

VA examination reports for December 1999 and January 2000 , 
as well as private, military hospital, and VA medical records 
for July 1999 to October 2003, are silent for any complaints 
or findings of onychomycosis.  

VA vocational rehabilitation records show that she reported 
experiencing onychomycosis.

At her July 2002 hearing, the veteran testified as to 
recurrent onychomycosis causing the loss of her toenails.

The veteran was examined by VA in February 2005.  She denied 
receiving any treatment for or experiencing symptoms of 
onychomycosis.  Physical examination showed that she had 
painted her toenails.  Palpation of the toenails was normal, 
without findings characteristic of onychomycosis to any 
significant degree.  Firm palpation of the nail showed no 
pain or tenderness.  The examiner concluded that if 
onychomycosis was present, it was mild in degree and 
asymptomatic.  He further concluded that the condition was 
not disabling, did not involve symptoms such as exfoliation, 
exudation, or itching, and covered less than one percent of 
her total body surface, and even less of her exposed body 
area.  He also noted she had not undergone corticosteroid or 
other immunosuppressive treatment.

The RO evaluated the veteran's onychomycosis as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, for eczema.  Prior to August 30, 2002, eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, warranted a noncompensable 
evaluation.  A 10 percent rating was warranted for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  Under the revised criteria, a 
noncompensable rating is warranted for dermatitis or eczema 
affecting less than 5 percent of the entire body or less than 
5 percent of exposed areas, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating requires dermatitis or eczema of at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for onychomycosis under either the former or the 
revised rating criteria.  Although the veteran contends that 
she still has the disorder, there is no postservice medical 
evidence of onychomycosis, or of any associated symptoms such 
as exfoliation, exudation, or itching.  Nor has she been 
prescribed systemic therapy at any point for onychomycosis.  
The medical treatment records on file are silent for any 
mention of the disorder, and the February 2005 VA examiner 
was unable to identify any onychomycosis on visual inspection 
(because she had painted her toenails), but noted that 
palpation of the toes did not suggest any findings 
characteristic of onychomycosis; the examiner concluded that 
any onychomycosis was asymptomatic and covered less than one 
percent of her total body surface.

As the above findings fail to show that the service-connected 
onychomycosis involves exfoliation, exudation or itching of 
an exposed surface or appropriately large area, or that it 
requires any systemic therapy, a compensable rating under 
either the old or the new rating criteria cannot be assigned.  
The claim is denied.  38 C.F.R. § 4.3.

E.  Herpes simplex with history of ulcers.

Service medical records show that in April 1982, the veteran 
complained of a small and painful ulcer on her right upper 
lip.  Physical examination confirmed the presence of an 
ulcer, and she was diagnosed with herpes simplex/aphthous 
ulcer.  Laboratory testing in December 1988 was positive for 
herpes.

Private medical records for July 1999 to November 2000 show 
that in 1999 she reported experiencing mouth ulcers; no 
physical findings were recorded.  Military hospital and VA 
treatment reports for July 1999 to October 2003 are silent 
for any mention of herpes or mouth ulcers.

VA examination reports for December 1999 and January 2000 are 
silent for any complaints or findings of mouth ulcers.

At her July 2002 hearing, the veteran testified that her 
herpes simplex virus was periodic in nature. 

At her February 2005 VA examination, the veteran reported 
yearly recurrence of aphthous ulcers on the inner aspect of 
the lower lip and/or within the mouth.  She described the 
episodes as lasting up to 14 days and resolving spontaneously 
without treatment.  Physical examination showed no current 
lesions or visible or palpable scars.  The examiner concluded 
that there were no current manifestations of the herpes 
simplex virus, and no associated disfigurement, scarring, 
tissue loss, or distortion or asymmetry of any facial 
features. 

The RO evaluated the veteran's mouth ulcers as noncompensably 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
Prior to August 30, 2002, scars of the head, face or neck 
warranted a noncompensable evaluation if slightly 
disfiguring, and a 10 percent evaluation if they were 
moderate and disfiguring.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

Effective August 30, 2002, the revised criteria provide that 
a 10 percent evaluation is warranted for disfigurement of the 
head, face or neck with one characteristic of disfigurement.  
A 30 percent evaluation is warranted where there is visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

The eight "characteristics of disfigurement" are as 
follows:  Scar 5 or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 and Note (1) (2005).  

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for herpes simplex with history of ulcers under 
either the former or the revised rating criteria.  The 
veteran reports that she experiences mouth ulcers on a yearly 
basis, and service laboratory findings show that she does 
have the herpes simplex virus.  Nevertheless, the ulcers 
admittedly occur infrequently, and resolve spontaneously over 
a 14-day period.  More importantly, the ulcers resolve 
without any identifiable residuals.  Treatment records on 
file are silent for any findings as to mouth ulcers, and the 
February 2005 examiner specifically noted the absence of any 
associated disfigurement, scarring, tissue loss, or 
distortion or asymmetry of facial features.  

As the above findings show that the mouth ulcers occur 
infrequently, and without any residual disfigurement, 
deformity or tissue loss, a compensable rating under either 
the old or the new rating criteria cannot be assigned.  The 
claim is denied.  38 C.F.R. § 4.3.

F.  Status postoperative repair of abdominal ventral hernias.

Factual background

Service medical records show that the veteran underwent 
breast surgery in 1995, which included a transversus rectus 
abdominis myocutaneous flap reconstruction involving 
dissection out of the rectus muscle.  She thereafter 
developed recurrent ventral hernias in the right lower 
quadrant, which were repaired using multiple placements of 
mesh.  After the repairs she underwent an abdominal 
ultrasound to evaluate complaints of continued right lower 
quadrant pain; the study showed that her abdominal fat was 
insinuating between the layers of mesh, but that she did not 
have an actual hernia.  A computed tomography scan of the 
abdomen in March 1998 showed portions of resection of the 
right rectus muscle, and probable right rectus abdominis 
muscle seroma, as well as thinning of the right anterior 
abdominal wall musculature.  In 1998 she underwent drainage 
of a hematoma in the rectus abdominis.  

Private medical records on file for the period from July 1999 
to November 2000 show that in 1999 she exhibited loss of 
normal muscle architecture in the right pelvic area, and 
muscle wasting at the bilateral rectus abdominals; she had a 
bulge in the right lower quadrant which was described as 
Marlex mesh (rather than a hernia), and was not considered a 
surgical candidate.  An August 1999 entry noted that she had 
scar pain secondary to a neuroma.  Another August 1999 entry 
clarified that the veteran could undergo surgical 
reconstruction of the inferior abdominal wall, with 
autogenous tissue.  An entry for March 2000 noted a soft and 
nontender abdomen, with significant attenuation of the 
abdominal skin but no frank hernia.  A November 2000 entry 
noted the absence of any hernias.

Military hospital records for July 1999 to March 2000 
document complaints of abdominal pain and tenderness to 
palpation.  A March 2000 computed tomography scan of the 
abdomen showed some thinning of the right rectus abdominis 
muscle consistent with mild atrophy from prior surgeries; no 
hernia was present.

When examined by VA in January 2000, the veteran complained 
of pain and bulging in her right lower quadrant, as well as 
pain and swelling at the midline incision.  Physical 
examination of the skin disclosed no identified 
abnormalities, other than scarring; there was a scar across 
the lower abdomen from the anterior sacroiliac spine on the 
right to the left, as well as a 7-centimeter midline scar.  
Her right lower quadrant was tender to palpation, without 
rebound or guarding.  The examiner concluded that ventral and 
incisional hernias were present in the right lower quadrant.

At a companion January 2000 VA examination, she denied any 
recurrence of hernia since 1998, but complained of pain in 
the perioperative region.  She denied using any abdominal 
trusses, belts, or other treatment modalities.  Physical 
examination showed a flat abdomen with multiple striae and 
healed surgical scars; a well-healed midline linear 
epigastric scar was described, as well as a healed 
curvilinear scar extending from the right flank into the left 
flank.  A protuberance was present in the right lower 
quadrant, but the examiner concluded that a definite hernia 
was not extant.  There were areas of diffuse tenderness in 
the right upper and lower quadrants.  The examiner diagnosed 
symptoms consistent with surgery scar-related neuralgia.

VA vocational rehabilitation records on file show that in 
March 2000 she reported experiencing abdominal hernias, and 
complained that her medications tended to reduce her 
concentration and make her sleepy.  At an April 2000 intake 
evaluation, the evaluator recommended that she avoid severe 
and prolonged physical exertion, and instead seek light or 
sedentary work.  In March 2001 she reported injuring herself 
at school while carrying books. 

VA treatment records for January 2001 to October 2003 show 
that she exhibited mild eventration of the abdominal wall to 
the right of the midline lower abdomen; the impression was 
laxity of abdominal wall which did not require surgery.  
Physical examination in February 2001 noted the presence of 
hernia mesh, and she was diagnosed with recurrent incisional 
hernia.  Physical examination in May 2001 demonstrated the 
absence of any palpable masses in the right lower quadrant, 
or any fascial defect.  In August 2001 she was noted to have 
neuropathic pain secondary to multiple surgical incisions.  
An October 2001 entry notes that she was experiencing pain 
from several failed surgeries, and advised that her 
medications might cause fatigue and concentration problems.  
A February 2002 entry notes that she had tried nerve blocks 
with some relief of pain.  An April 2002 entry by a 
physician's assistant noted that the veteran believed she had 
another hernia; the clinician indicated that a hernia was 
present in the right lower quadrant; a May 2002 entry noted 
that a hernia was not present, and an abdominal echogram in 
June 2002 showed that the veteran did not have a seroma or 
hernia.

At her July 2002 hearing, the veteran testified as to 
experiencing constant pain from the trapping of hernias 
between the meshes from prior surgeries, and her husband 
testified that she definitely had a hernia.  The veteran 
explained that her physicians were reluctant to perform 
further surgery because of the risk of further complications.  
She testified that she had a loss of muscle in her abdomen.  
She explained that the surgical scars were painful and 
tender, but did not ooze.  Her husband testified that her 
abdominal condition affected her ability to work and to learn 
in school; the veteran explained that she attended school 
full time with the vocational goal of working from home on a 
computer, and she estimated that she could work from home 
about 4 hours each day.  The veteran lastly testified that 
she had never been issued supportive garments, but did buy 
her own.

At her February 2005 VA examination, the examiner noted that 
the veteran's 1995 surgery involved the removal of a section 
of the right abdominis rectus muscle.  She reported losing 
time from her previous job as an interior decorator due to 
abdominal pain and the use of pain medications, and that she 
had stopped working primarily due to medication side effects.  
She described herself as a full time student, and indicated 
that she was able to perform her activities of daily living.  
Her complaints included chronic lower abdominal pain.  
Physical examination showed that she had minimal laxity of 
the lower abdominal wall in the right lower quadrant.  When 
at rest in the standing position, she exhibited no palpable 
hernia, weakness, or laxity.  Forceful coughing produced a 
prominent right lower quadrant cough reflex, which the 
examiner interpreted as a weakness rather than as a hernia of 
the abdominal wall.  No muscle atrophy or laxity was present 
in any other quadrant.  There was no tenderness or objective 
pain during firm palpation. 

The examiner concluded that the veteran did not have any 
apparent muscle atrophy, but did have slight right lower 
quadrant laxity and a palpable cough impulse in the region.  
He noted that her abdominal wall condition prevented her from 
heavy lifting or strenuous physical activity, but concluded 
that she was otherwise employable and capable of obtaining 
and maintaining gainful employment in most non-strenuous 
tasks.  He also noted that her current medications were not 
disabling in terms of sedating side effects, except possibly 
for one she used for an unrelated condition.  He essentially 
concluded that she did not demonstrate a large or massive 
hernia (or one not well supported by belt), or severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.

Analysis

The RO evaluated the status postoperative repairs of ventral 
hernias as 20 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7339.  Under that code, a 20 percent 
evaluation is warranted for small postoperative ventral 
hernia, not well supported by belt under ordinary conditions, 
or healed ventral hernia or post-operative wounds with 
weakening of abdominal wall and indication for a supporting 
belt.  A 40 percent evaluation is warranted for large ventral 
hernia, not well supported by belt under ordinary conditions.  
A 100 percent evaluation is assignable for massive, 
persistent ventral hernia, with severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7339.

Initially, the Board notes that when the medical evidence is 
evaluated under VA's Schedule for Rating Disabilities, it is 
apparent that the veteran is entitled to a separate 10 
percent rating for the abdominal scarring under Diagnostic 
Code 7804.  In this regard, the Board notes that there is 
objective evidence in the record of sensitivity and 
tenderness at the scar site since at least January 2000, when 
her VA examiner concluded that she was experiencing symptoms 
consistent with surgery scar-related neuralgia.  She has 
continued to report pain in the area of the scarring, and VA 
treatment records show continued neuralgia associated with 
the scarring.  A separate rating may be assigned a disability 
where the symptoms associated with that disability are not 
duplicative of the symptomatology associated with another 
service-connected disability.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The considerations applicable to rating 
ventral hernias do not involve assessments of scar 
tenderness, and there is no reason to deny assignment of a 
separate evaluation for a scar where the evidence permits.  
In light of the objective indications of sensitivity and 
tenderness of the veteran's abdominal scarring, the Board 
finds that the veteran is entitled to a 10 percent rating for 
the scarring under Diagnostic Code 7804.  The Board notes 
that inasmuch as the scarring is not shown to involve 
ulceration, poor nourishment, or limitation of function, or 
to involve an appropriately large area, Diagnostic Codes 7803 
and 7804 (as in effect prior to August 30, 2002), or 
Diagnostic Codes 7801, 7802, 7803, or 7805 (as in effect 
since August 30, 2002), are not for application.

Turning the primary disorder, the evidence of record shows 
that following service, the veteran has not experienced a 
recurrence of her ventral or incisional hernias.  Although 
one January 2000 examiner diagnosed ventral and incisional 
hernia, the findings he actually reported did not include 
mention of a hernia, and the other January 2000 examiner 
concluded that a hernia was not present.  Moreover, other 
than the February 2001 and April 2002 entries, her treating 
and examining physicians have consistently noted the absence 
of any further hernia, and diagnostic studies have also shown 
that no hernia is present.  The Board points out that the 
June 2002 echogram demonstrated the absence of a hernia.  

The veteran contends that she still has recurring hernias, 
which are caught between the multiple meshes placed around 
her abdomen.  The record shows that her treating physicians 
have instead determined that her abdominal pain is related to 
ensnarement of fatty tissue between the multiple layers of 
mesh, and to scar neuroma.  The Board also notes that while 
the veteran's husband testified that she does experience 
continued ventral hernias, as a layperson, his opinion as to 
medical diagnosis does not constitute competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The breast restoration surgery in service involved the 
removal of a section of her rectus muscle.  Notably, however, 
no other muscles were affected, and while she demonstrates 
thinning of her abdominal wall in the right lower quadrant, 
no other quadrants are involved, and she maintains adequate 
fascial support.  The February 2005 examiner concluded that 
she did not manifest severe diastasis of the recti muscles or 
extensive and diffuse destruction or weakening of muscular 
and fascial support.  She has denied being prescribed a 
supportive belt.

In short, the evidence as a whole shows that since service, 
the veteran has not demonstrated a large or massive ventral 
or incisional hernia, has not been prescribed or advised to 
use a supportive belt, and has not demonstrated the findings 
listed as supporting entitlement to a 100 percent evaluation 
under Diagnostic Code 7339.  The Board consequently finds 
that the preponderance of the evidence is against the claim, 
and that an evaluation in excess of 20 percent for status 
postoperative repairs of ventral hernia is not warranted.  
38 C.F.R. § 4.3.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record shows that the veteran stopped 
working purportedly on account of the medications she uses 
for abdominal pain, but that she remains a full time student.  
She largely contends that her employability is affected by 
her pain medications.  The February 2005 examiner noted, 
however, that only one of her medications possibly has 
sedating side effects, and that medication was not prescribed 
for her abdominal condition.  In any event, she reports that 
she remains capable of performing her activities of daily 
living, and the February 2005 examiner noted that she was 
still capable of at least sedentary employment.  The Board 
points out that the 20 percent rating assigned for her 
disorder contemplates some impairment of industrial capacity.

The Board also notes that there is no evidence that the 
veteran's ventral hernia disorder has necessitated frequent 
periods of hospitalization or that the manifestations of the 
disorder is unusual or exceptional.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell; Floyd v. Brown; Shipwash.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypothyroidism is denied.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a compensable disability rating for residuals 
of a fractured second metatarsal of the right foot is denied.

Entitlement to a compensable disability rating for 
onychomycosis is denied.

Entitlement to a compensable disability rating for herpes 
simplex with history of ulcers is denied.

Entitlement to an initial rating in excess of 20 percent for 
status postoperative repairs of abdominal ventral hernias is 
denied.

A separate evaluation of 10 percent for abdominal scarring 
associated with the ventral and incisional hernia repairs is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.



REMAND

The veteran contends that she developed a psychiatric 
disorder in service resulting from her several surgeries 
during that time.  Service medical records show that in 
August 1981 she complained of depression and a tendency to 
argue; her clinicians suggested the symptoms were a reaction 
to medication.  In May 1997 she presented with some mild 
anxiety which was considered a side effect of her 
medications.  

Private medical records for July 1999 to November 2000 show 
that in 1999 she reported experiencing depression, anxiety, 
and irritability.  In August 1999 (prior to her retirement), 
Dr. R. Wassermann noted that she had depressive 
symptomatology for which she was treated with prescription 
medication.  In October 2000 she presented with a depressed 
and tearful affect, and the clinician noted that her history 
indicated that the depression symptoms were directly related 
to the multiple surgeries in service; the veteran was 
diagnosed with mood disorder due to multiple surgeries with 
major depressive episode.

VA treatment records for January 2001 to October 2003 show in 
October 2001, her treating clinician wrote that the 
depression resulted from pain originating from several failed 
surgeries.  A November 2001 entry indicates that she had 
emotional problems relating to the surgeries in service.  The 
records show that she was discharged from the mental health 
clinic in October 2003 after having not been seen for over a 
year.

The Board notes that in November 2003, the veteran completed 
an authorization form to allow VA to obtain records from a 
Dr. Francis; she indicated that Dr. Francis had treated her 
since 1998 for depression.  The Board points out that on file 
are records for October 2000 from a Dr. J. Frances located at 
the same address as Dr. "Francis," and who provided a 
mental health evaluation.  In any event, no records from Dr. 
Frances for any period other than October 2000 are on file.  
The Board's July 2003 remand requested that the RO obtain 
treatment records from each entity identified by the veteran, 
including from Dr. Francis, as well as from several other 
physicians.  The record shows that the RO thereafter sent the 
veteran correspondences in August 2003, July 2004 and January 
2005 inviting her to authorize VA to obtain records from the 
other physicians listed in the Board's remand, but curiously 
not for Dr. Francis.  

Inasmuch as the above correspondences were arguably 
misleading in their failure to request that the veteran to 
authorize VA to obtain records from Dr. Francis or Frances, 
the Board finds that further development is warranted.

The Board points out that the veteran was scheduled for a VA 
examination in March 2005 to address the etiology of her 
psychiatric disorder, but that she failed, without 
explanation, to report.  Under the circumstances, and only if 
the veteran indicates that she will attend, the Board is of 
the opinion that she should be afforded one additional 
opportunity to attend an examination addressing the etiology 
of her claimed depressive disorder.  She and her 
representative are reminded that the duty to assist is not a 
one-way street, and an appellant must do more than passively 
wait for assistance when she has information essential to her 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  
 
Although the issue of entitlement to a TDIU has been 
developed for appellate review, this issue is inextricably 
intertwined with that of entitlement to service connection 
for psychiatric disability.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  The Board consequently will remand the 
issue as to whether the veteran is entitled to a TDIU.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
her representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
remaining on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2.  The RO should contact the veteran and 
request that she identify the address(es) 
and approximate dates of treatment for 
Dr(s). Francis and/or Frances.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims files all 
records from Dr(s). Francis and/or 
Frances for the veteran.  If the RO is 
unsuccessful in obtaining medical records 
from Dr(s). Francis and/or Frances, it 
should inform the veteran and her 
representative of this and ask them to 
provide a copy of the outstanding medical 
records. 

3.  The RO should contact the veteran and 
request that she indicate whether she 
would be willing to report for a 
psychiatric examination in connection 
with her claim for service connection for 
psychiatric disability.  If and only if 
she responds in the affirmative, the RO 
should arrange for the veteran to undergo 
a VA psychiatric examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of any psychiatric disorder present.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  With respect to any psychiatric 
disorder found, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's period of 
service or was present within one year of 
her discharge therefrom, and whether it 
is at least as likely as not that the 
disorder was caused or chronically 
worsened by any service-connected 
disorder (i.e. hypothyroidism; 
hypertension; residuals of a fractured 
second metatarsal of the right foot; 
onychomycosis; herpes simplex with 
history of ulcers; or status 
postoperative repairs of abdominal 
ventral hernias).

The veteran's claims files, including a 
copy of this remand, must be made 
available to the examiner for review.  
The examination report is to reflect 
whether such a review of the claims files 
was made.

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order has been conducted and completed in 
full.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
her representative with an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the 

							(CONTINUED ON NEXT PAGE)


RO.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



 

____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


